—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 7, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, employed as a delivery truck driver, was fired for making a vulgar and abusive comment to a female employee. Hearing testimony disclosed that claimant had been notified that such conduct was counter to both the employer’s policy and the terms of his union’s collective bargaining agreement. The Unemployment Insurance Appeal Board ruled that claimant had lost his employment under disqualifying circumstances. We affirm. An employee’s knowing violation of a company rule or policy has been found to constitute disqualifying misconduct (see, Matter of Shay [Eastern Alloys—Hudacs], 192 AD2d 1043) as has the use of offensive language in the workplace (see, Matter of Weiss [Sweeney], 232 AD2d 672). Claimant’s comment was both offensive and against his employer’s well-established policy. The ruling of disqualification is, accordingly, affirmed.
*816Mikoll, J. P., Her cure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.